Citation Nr: 1717314	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected coronary artery disease/ischemic heart disease.

2.  Entitlement to a temporary total evaluation for femoral bypass surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for erectile dysfunction, the Veteran testified at a Board hearing before a Veterans Law judge (VLJ) who has since retired from the Board.  Therefore, the Veteran has the right to testify before another VLJ before the Board decides his appeal.  The Veteran was informed of this right in a February 2017 letter.  In that same month the Veteran requested a travel Board hearing at the RO.  Remand is therefore warranted to schedule a new hearing.

In March 2017, the RO issued a Statement of the Case (SOC) listing the issue of entitlement to a temporary total evaluation for femoral bypass surgery.  In that same month, the RO made telephone contact with the Veteran, who agreed to an informal telephone conference in lieu of a Decision Review Officer (DRO) hearing.  The RO informed the Veteran that a medical opinion would be requested regarding the issue before any final action was taken.  A medical opinion was obtained in March 2017.  There has been no further action from the RO and although the Veteran has not submitted a form VA 9, the RO having undertaken such actions, consistent with Veteran's case law the issue is considered to be on appeal.  See, Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

Accordingly, the case is REMANDED for the following action:

1. Upon review of the evidence, readjudicate the claim 
for a temporary total evaluation for femoral bypass surgery.  If a complete grant of all applicable benefits for this claim is not awarded, issue a ssue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  They should be given an opportunity to respond, before the case is returned to the Board.

2. Request clarification from the Veteran regarding 
whether he desires a Board hearing for the issue of a temporary total evaluation for femoral bypass surgery and respond appropriately to any such clarification.

3. Schedule the Veteran for a new Travel Board hearing 
for the issue of entitlement to service connection for erectile dysfunction.  Then, follow all appropriate appellate procedures.

If, any only if, the Veteran requests a hearing for the issue of a temporary total evaluation for femoral bypass surgery, schedule that hearing to coincide with the hearing for erectile dysfunction.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




